Solomon E. Antar
 Edward S. Antar*                                                                       Leopold Gross
*Admitted to practice                                                                   Of Counsel
in New York & New Jersey

           October 30, 2019

           Hon. Ann Donnley
           Hon. D’Arcy Hall
           Hon. William F. Kunz, II
           United States District Judges
           United States Court House
           225 Cadman Plaza East
           Brooklyn, NY 11201


           Re: Triplenet Pricing, Inc. v. Urban Amour Gear, LLC (19-cv-3716 (AD, SJB)).
               Triplenet Pricing, Inc. v. Monster, Inc. (19-cv-5805 (DH, RM))
               Triplenet Pricing, Inc. v. Mechanix Wear, (19-cv-05990 (WFK, CLP)),

            Dear Judges Donnley, Hall & Kuntz:

           I am the attorney for the plaintiff in each of the above-captioned cases.

           Attached, please find a copy of a letter motion sent to the Hon. Brian M. Cogan that is self-
           explanatory.

           Issue has yet to be joined on any of these cases. Accordingly, I am addressing this joint letter
           motion to you regarding the above cases so that the court may consider consolidating them in
           order to conserve judicial resources.

           Respectfully submitted,
           /s/__________________
           SOLOMON E. ANTAR

           a/
           enc.
